                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION

UNITED STATES OF AMERICA                         '
                                                 '
v.                                               '     CRIMINAL CASE NO. 1:18-CR-38
                                                 '
JONATHAN MATTHEW TORRES                          '

               ORDER ADOPTING REPORT AND RECOMMENDATION
                ON DEFENDANT=S COMPETENCY TO STAND TRIAL

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration. Judge Giblin conducted a hearing to determine defendant=s competency.

After considering the psychological examiner=s findings, Judge Giblin filed his report and

recommendation on defendant=s competency to proceed.            Judge Giblin concluded that the

defendant is competent pursuant to 18 U.S.C. ' 4241.

       The parties did not object to the magistrate judge=s findings and recommendation.     The

Court ORDERS that the report and recommendation on defendant=s competency to stand trial

[Clerk’s Doc. No. 21] is ADOPTED.      The Court further ORDERS and FINDS that, in accordance

with the magistrate judge=s recommendation and the examiner=s report, defendant, Jonathan Matthew

Torres, is competent to proceed pursuant to Title 18, United States Code, Section 4241.

      SIGNED this the 6 day of February, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
